Citation Nr: 0616410	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-11 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for status post 
subarachmoid hemorrhage with left hemiplegia.

2.  Entitlement to service connection for status post 
myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1966 to April 
1968.  He was a member of the Pennsylvania National Guard 
from November 1973 to November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you, if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted with 
respect to the appellant's claims.

The appellant seeks service connection for a subarachmoid 
hemorrhage with left hemiplegia and a myocardial infarction.  
During a Travel Board hearing in January 2006, the appellant 
testified that he fell and collapsed after returning home 
from a weekend drill with the Pennsylvania National Guard in 
approximately November 1979.  He testified that he was 
hospitalized for the next six months at the VA hospital in 
Philadelphia.  However, there is no service or VA hospital 
record for the appellant in November 1979 or November 1980.  

A February 1981 record in the file indicates the appellant 
was admitted to a Philadelphia VA hospital on the evening of 
September 21, 1980 and discharged on January 31, 1981.  This 
is apparently the treatment to which the appellant has 
referred.  It is not noted in the record that the veteran had 
been on reserve duty on the day of the onset of the symptoms.

A May 1999 fax in the claims file shows that the RO attempted 
to verify the appellant's periods of active duty for training 
with the National Guard.  An October 1999 record shows the RO 
telephoned the appellant the previous month in an attempt to 
obtain copies of any Reserve service records.  An Army 
National Guard Retirement Credits Record for the appellant 
received by the RO does include verified periods of active 
duty, active duty training or full time training duty.  No 
dates are given for the appellant's inactive duty for 
training or weekend drills.  Specifically, it should be 
determined if possible, whether there was any inactive duty 
for training in September 1980, specifically on September 21, 
1980.  The significant question before the Board is whether, 
prior to the appellant's September 1980 hospital admission, 
he was in travel status for inactive duty for training.  See 
38 C.F.R. § 3.6(d) & (e) (2005).  

Finally, the veteran should be afforded a notice and duty-to-
assist letter reflective of the recent decision of the U.S. 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (Vet. 
App. Mar. 3, 2006).  

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the appellant 
and determine whether he has any orders 
or service records relating to a weekend 
drill of the Pennsylvania National Guard 
in September 1980.  

2. The RO should attempt to verify, 
through official channels, the veteran's 
periods of inactive duty for training 
with the Pennsylvania National Guard, in 
particular any dates of weekend drills in 
September 1980.

3. The RO should send an appropriate 
letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA) (now 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005)), its implementing 
regulations, and the Court's recent 
decision in Dingess/Hartman, supra.

4. Thereafter, the RO should again review 
the record and readjudicate the 
appellant's claims for service 
connection.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, and include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
March 2004 statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



